Citation Nr: 0921801	
Decision Date: 06/10/09    Archive Date: 06/17/09	

DOCKET NO.  08-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the VARO in 
Manila, the Republic of the Philippines.  In a decision 
letter, the appellant was informed that his application for 
disability benefits had been denied because the evidence 
showed that he did not have the required military service to 
be eligible for VA benefits.

FINDING OF FACT

The appellant did not have the requisite service to qualify 
for VA benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) 
imposes obligations on VA in terms of its duties to notify 
and assist claimants in the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of the 
information and evidence not of record that (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to validity of 
service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was not adequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant was informed 
in the May 2007 denial letter that his application for 
disability benefits had been denied because the evidence 
showed that he did not have the required military service to 
be eligible for VA benefits.  He was informed that the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, found no evidence that he served as a member of the 
Commonwealth Army of the Philippines, including the 
Recognized Guerrillas, in the service of the Armed Service of 
the United States.  He was further informed in an April 2008 
communication that VA was working on his appeal for legal 
entitlement to VA disability benefits based on service with 
the United States Armed Forces.  He was told that the 
certification from the NPRC showed that he had no valid 
military service.  He was asked to send in an original or 
certified copy of his DD Form 214 or other separation papers 
for all periods of service showing that he served in a 
regular component of the active military, naval, or air 
service of the United States Armed Forces or that he served 
with the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the United States 
Armed Forces.  He was told what types of evidence would help 
meet the requirement for verification from the Service 
Department.

Notice errors that are not shown to have affected the 
essential fairness of the adjudication do not require that 
the Board delay adjudication to correct the errors.  See 
Shinseki v. Sanders 129 S.Ct. 1696 (2009); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   In view of the 
foregoing, the Board finds that VA has provided adequate 
notice to the appellant.  

Factual Background and Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a Veteran of active military service.  38 U.S.C.A. 
§§ 101 (s), 101 (24); 38 C.F.R. §§ 3.1, 3.6.

As a requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "Veteran," a term defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 
38 C.F.R. § 3.1 (d).  Service in the Philippine Scouts in the 
Organized Military Forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, may constitute recognized service in the 
Armed Services of the United States for VA benefit purposes.  
38 C.F.R. §§ 3.40,3 .41 (2008).  Such service, however, must 
be certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203 (2008).  These regulations have 
their basis in statute, set forth at 38 U.S.C.A. § 107 (a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request that the 
information from the Service Department.  38 C.F.R. § 3.203 
(c).  Only Service Department records can establish if and 
when a person had qualifying active service.  Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997).  Service Department 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  

The critical question in this case is whether there is 
evidence verifying the appellant had eligible service with a 
United States Service Department.  The appellant has 
submitted a number of communications, but the end result is 
that they do not satisfy the requirements of 38 C.F.R. 
§ 3.203.  As noted above, it is the Service Department's 
determination as to the nature of one's service that is 
binding on the Board, and in this case, the certification 
with regard to the appellant is negative.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).

The evidence of record shows that the appellant was a Veteran 
of the Philippine Government.  However, the Philippine 
Government has its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Armed Forces.  In March 2007, the NPRC certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in 
the service of the United States Armed Forces.  The NPRC was 
asked later that year to re-verify the appellant's military 
service with a corrected service number.  In September 2007 
the NPRC indicated that there was no change warranted in his 
prior negative certification.  

Of record are a number of letters, records, and affidavits 
from various individuals pertaining to the appellant having 
been a prisoner of war of the Japanese Government.  Whether 
or not the appellant was a prisoner of the Japanese 
Government is not material to the issue at hand because as 
noted above, the NPRC found no evidence of the appellant 
being a member of the Commonwealth Army of the Philippines, 
including the Recognized Guerrillas.  As noted above, VA's 
authority to accept evidence of service is limited to the 
provisions of 38 C.F.R. § 3.203.  As noted above, Service 
Department findings are binding and conclusive upon VA.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  With the 
determination by the NPRC being binding on VA, VA finds that 
the appellant did not have military service to qualify as a 
"Veteran" for VA purposes.  Basic eligibility for VA benefits 
is therefore precluded.


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


